DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 1. 	Claims 1-20 are presented for the examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 7, 8, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Hanson(US 20180275998 A1) in view of Kathandapani( 7668941 B1) and further in view of  Aalund( US 10303574 B1).

As to claim 1, Hanson teaches  determining application programming interface type corresponding to the source code(the management processor 140 may be a Baseboard Management Controller (BMC), para[0016], ln 3-6/ the management code 154[API] may provide a management API (not shown in FIG. 2) at the management processor 140. ..the code validator 148 may validate and/or authorize the management code 154 before execution by the code executor 146[source code]. In some examples, the code validator 148 may analyze the digital signature 155 to determine whether the management code 154[API] is provided by a trusted source [type]. Further, in some examples, the code validator 148 may analyze user- the code validator 148 may determine whether a license or key exists that grants access to the management code 154. The code validator 148 may only allow execution of the management code 154 if such a license or key can be identified, para[0026] to para[0028]/ determining application programming interface type corresponding to the source code when the management code 154[API] is analyzed to determine the trusted source type of management code 154 so that it can be executed on by code executor 146 ) ; and selecting a corresponding function menu according to the application programming interface type( Further, in some implementations, the management code 154[API] in the execution environment 330 may delegate the request to the peripheral API 156[function menu] included in the peripheral device 150, and thus cause a management action to be performed at the peripheral device 150, para[0036], ln 3-10/ In some implementations, the peripheral API 156[function menu] may be dedicated for managing the peripheral device 150, para[0036], ln 1-3); wherein the function menu comprises at least one analysis item(the peripheral API 156[function menu] may provide management actions[analysis item] that are unique and/or proprietary to the peripheral device 150. In some implementations, the management code 154 may allow the remote client 160 to perform management actions, para [0037]); analyzing the performance of the device monitored by the BMC according to the analysis item in the function menu (At block 460, in response to the received call to the management API, the management code may be executed to perform an action related to managing the peripheral device [device]. For example, referring to FIG. 3D, the management processor 140 processes the received request using the management code 154 in the execution environment 330. The management code 154 delegates the request to a peripheral API 156 
Hanson does not teach receiving an IP address of the BMC; obtaining source code corresponding to the IP address of the BMC. However, Kathandapani teaches receiving an IP address of the BMC; obtaining source code corresponding to the IP address of the BMC( Further, because the BMC 104 has been allocated a MAC address, an IP address 224 may also be allocated to the BMC 104. The IP address 224 identifies the BMC 104 on the TCP/IP network so that network packets may routed to and from the BMC 104 the IP address 224. The IP address 224 may also be allocated a domain name that may be utilized in a URL to identify one or more web pages available from the web server application program 220[source code], col , ln 1-9/ Fig. 2). 
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the teaching of Hanson with Kathandapani to incorporate the feature of receiving an IP address of the BMC; obtaining source code corresponding to the IP address of the BMC because this involves configuring the network controller to allocate one of the MAC addresses to the management module where the management module is utilized in monitoring operations associated with the computer system.
Hanson and Kathandapani do not teach storing a performance analysis results of the device monitored by the BMC. However, Aalund teaches storing a performance analysis results of the device monitored by the BMC (the CPU 112, the BMC 116, and/or other components in the computing device 110 can monitor for errors or conditions that result from errors in the 
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the teaching of Hanson and Kathandapani with Aalund to incorporate the feature of storing a performance analysis results of the device monitored by the BMC because this allows the management controller can record the error and a profile for the error for further evaluation.
As to claim 7,  Hanson  teaches analyzing the analysis items one by one according to the analysis item, or  performing a sequence function analysis by loading a configuration file; wherein the configuration file comprises a list of the analysis items to be analyzed( para[0019]/ para[0036], ln 11-13/ para[0037], ln 1-15/ para[0045], ln 1-15).
As to claims 8, 14, 15, they are rejected for the same reasons as to claims 1, 7 above. 
Allowable Subject Matter
3.	Claims 2-6, 9-13, 16-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lechi Truong whose telephone number is (571) 272-3767.  The examiner can normally be reached on 10-8PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/               Primary Examiner, Art Unit 2194